     Case 18-10948-TPA     Doc 42      Filed 03/30/20 Entered 03/30/20 14:50:39         Desc Main
                                      Document      Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:
THERESA J. FULLERTON.                              :      BANKRUPTCY NO. 18-10948-TPA
                                                   :
                             Debtor                :      CHAPTER 13
                                                   :
THERESA J. FULLERTON.                              :
                                                   :
                             Movant                :
                                                   :
v.                                                 :
                                                   :
JP MORGAN CHASE ACQUISITION CORP                   :
ERIE COUNTY TAX CLAIM BUREAU                       :
CITIZENS BANK                                      :
INTERNAL REVENUE SERVICE                           :
MARQUETTE SAVINGS BANK                             :
NATIONASTAR MORTGAGE, LLC                          :
PA DEPARTMENT OF REVENUE                           :
THOMAS HORVATH                                     :
WILLIAM H. & REBECCA H. STAFFORD                   :
CITY OF ERIE RENTAL REGISTRATION                   :
PNC BANK NA                                        :
SYNCHRONY BANK                                     :
Ronda J. Winnecour, Esq. Trustee                   :
                                                   :
                             Respondents           :



                         NOTICE OF PROPOSED MODIFICATION TO
                         CONFIRMED PLAN DATED OCTOBER 16, 2018

    (1) Pursuant to 11 U.S.C. § 1329, the Debtor has filed an Amended chapter 13 Plan dated March
30, 2020, which is annexed hereto as Exhibit “A” (the “Amended Chapter 13 Plan”). Pursuant to the
amended Chapter 13 Plan, the debtor seeks to modify the confirmed Plan in the following particulars:

               a)     The Debtor experienced difficulty collecting various rents from some of her
tenants and thus experienced difficulty making her monthly plan payment.
    (2) The proposed modification to the confirmed Plan will impact the treatment of the claims of the
following creditors, and in the following particulars:
  Case 18-10948-TPA        Doc 42     Filed 03/30/20 Entered 03/30/20 14:50:39            Desc Main
                                     Document      Page 2 of 14


              The plan remains a 100% payment to all creditors.

  (3)   The Debtor submits that the reason(s) for the modification is (are) as follows:

              1.     The Debtor experienced difficulty collecting various rents from some of her
                     tenants and thus experienced difficulty making her monthly plan payment.
              2.     The Debtor has performed well under Chapter 13 having paid $57,140.00 into
                     her plan of reorganization in the first eighteen (18) months.



  (4) The Debtor submits that the requested modification is being proposed in good faith,
and not for any means prohibited by applicable law. The Debtor further submits that the proposed
modification complies with 11 U.S.C. §§ 1322(a), 1322(b), 1325(a) and 1329 and, except as set forth
above, there are no other modifications sought by way of the Amended Chapter 13 Plan.



                                DOCUMENTARY PROOF OF PAYMENT
       1.    Consistent with the February 14, 2020 Order of Court, the Debtor provides the attached
Documentary Proof of Payment in the form of Certified Check dated March 16, 2020 in the amount of
$4,300.00 which was sent to Trustee Ronda J. Winnecour, Esquire.


              WHEREFORE, the Debtor respectfully requests that the Court enter an Order
confirming the Amended Chapter 13 Plan, and for such other relief the Court deems equitable and
just.
              RESPECTFULLY SUBMITTED, this 30th day of March, 2020.




                                                    S/ Jeffrey G. Herman
                                                    Jeffrey G. Herman, Esq. PA LIC #82001
                                                    HERMAN & HERMAN, LLC
                                                    114 High Street
                                                    Waterford, PA 16441
                                                    PHONE (814) 796-1987
                                                    FAX (814) 796-0726
                                                    E-MAIL JeffreyHerman@Live.com
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document      Page 3 of 14
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document      Page 4 of 14
 Case 18-10948-TPA        Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                                   Document      Page 5 of 14



Amount of secured claim
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document      Page 6 of 14
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document      Page 7 of 14




                                                                                pro se)
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document      Page 8 of 14
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document      Page 9 of 14
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document     Page 10 of 14




                                                              pro se

                                     pro se
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document     Page 11 of 14




                                                                                     pro se
Case 18-10948-TPA   Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39   Desc Main
                             Document     Page 12 of 14
     Case 18-10948-TPA      Doc 42    Filed 03/30/20 Entered 03/30/20 14:50:39              Desc Main
                                     Document     Page 13 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:
THERESA J. FULLERTON.                                :       BANKRUPTCY NO. 18-10948-TPA
                                                     :
                              Debtor                 :       CHAPTER 13
                                                     :
THERESA J. FULLERTON.                                :
                                                     :
                              Movant                 :
                                                     :
v.                                                   :
                                                     :
JP MORGAN CHASE ACQUISITION CORP                     :
ERIE COUNTY TAX CLAIM BUREAU                         :
CITIZENS BANK                                        :
INTERNAL REVENUE SERVICE                             :
MARQUETTE SAVINGS BANK                               :
NATIONASTAR MORTGAGE, LLC                            :
PA DEPARTMENT OF REVENUE                             :
THOMAS HORVATH                                       :
WILLIAM H. & REBECCA H. STAFFORD                     :
CITY OF ERIE RENTAL REGISTRATION                     :
PNC BANK NA                                          :
SYNCHRONY BANK                                       :
Ronda J. Winnecour, Esq. Trustee                     :
                                                     :
                              Respondents            :



                                    CERTIFICATE OF SERVICE

        I certify that under penalty of perjury that I served a copy of the ORDER of COURT DATED
February 14, 2020, NOTICE OF PROPOSED MODIFICATION TO CONFIRMED PLAN DATED
October 16, 2018, and also PAWB LOCAL FORM 10 Amended Plan dated March 30, 2020 on the
parties at the addresses specified below or on the attached list, on this the 30th Day of March, 2020



       The type of service made on the parties (first-class mail, electronic notification, hand delivery,
or another type of service) was: First-Class Mail and/or Electronically
  Case 18-10948-TPA         Doc 42     Filed 03/30/20 Entered 03/30/20 14:50:39           Desc Main
                                      Document     Page 14 of 14


        If more than one method of service was employed, this certificate of service groups the parties
by the type of service. For example, the names and addresses of parties served by electronic notice
will be listed under the hearing “Service by Electronic Notification,” and those served by mail will be
listed under the hearing “Service by First-Class, Mail.



Service my First-Class Mail:

MATRIX

Service by Electronic Notification:



Attorney Ronda J. Winnecour, Trustee        cmecf@chapter13trusteedpa.com




Dated: March 30, 2020                               Respectfully Submitted




                                                    S/ Jeffrey G. Herman
                                                    Jeffrey G. Herman, Esq. PA LIC #82001
                                                    HERMAN & HERMAN, LLC
                                                    114 High Street
                                                    Waterford, PA 16441
                                                    PHONE (814) 796-1987
                                                    FAX (814) 796-0726
                                                    E-MAIL JeffreyHerman@Live.com
